DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application (2016-141558) filed in Japan on 07-19-2016 and an application (2015-215057) filed in Japan on 10-30-2015. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 







As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: threshold value changing device, evaluation data acquisition unit, terminal data acquisition unit, recognition score acquisition unit, computation unit, changing unit in claims 1-4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 














Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation: "… changing a threshold value … a threshold value set … the threshold value … the recognition score and the recognition score, the threshold value changing device comprising: … the former neural network … compute the number of pieces of data … a ratio between the positive evaluation and the negative evaluation of the evaluation data, and the ratio between the positive evaluation and the negative evaluation of the data associated with the terminal device …" (emphasis added to accentuate lack of clarity and insufficient antecedent basis). Based on the numerous errors, the intent of the limitations claimed lack clarity. 














REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to a training system, a training device, a method for training, a training program, a training data creation device, a method for creating training data, a training data creation program, a terminal device, and a threshold value changing device.

Prior art for was found for the claims as follows:
Re. Claim 1,
Devin et al., (US 2014/0247978 A1) disclose the following limitations:	
A (Devin: Fig. 2 & Paras. [0043]-[0044], [0083] disclose a threshold value in a terminal device 114.), the terminal device acquiring recognition target data, outputting by a neural network a recognition score (i.e., representative score) indicating a degree of coincidence between content of the recognition target data (i.e., labels of objects 18) and a predetermined label (i.e., label group), and outputting a recognition result indicating whether or not the content of the recognition target data coincides with the predetermined label by use of a threshold value set in advance for the recognition score and the recognition score (Devin: Fig. 2 & Paras. [0011], [0019], [0029], [0032], [0037] disclose the terminal device 114 acquiring heuristics 24, outputting by a neural network representative score indicating a degree of coincidence between the recognized labels of objects 18 and a predetermined label group for the objects, and outputting a result indicating whether or not the objects and the predetermined label are suitable by use of a threshold value set in advance for the representative score.), the threshold value changing device comprising: 
an evaluation data acquisition unit configured to acquire evaluation data including input data and a truth evaluation (i.e., user provided label) of the predetermined label (200), the truth evaluation being associated with the input data (10, 12), and indicating whether content of the input data coincides with the predetermined label to have a positive evaluation, or the content of the input data does not coincide with the predetermined label to have a negative evaluation (Devin: Figs. 2, 4 & Paras. [0069], [0070], [0076] disclose the terminal device 114 acquiring metrics including input data 10, 12 and a truth evaluation (i.e., user provided label) of the predetermined label 200, the truth evaluation being associated with the input data (10, 12), and indicating whether content of the input data coincides with the predetermined label to have a positive evaluation.), 

a recognition score acquisition unit configured to acquire the recognition 108score of the predetermined label for the input data from the neural network or a neural network having a weight coefficient the same as a weight coefficient for the former neural network (Devin: Figs. 2, 4 & Paras. [0011], [0069], [0070], [0076] disclose acquiring the representative 108score of the predetermined label for the input data from the neural network.), 
a computation unit configured to compute the number of pieces of data (18) recognized as the positive evaluation for the input data with the truth evaluation being the positive evaluation and the number of pieces of data recognized as the (Devin: Fig. 2 & Paras. [0011], [0019], [0029], [0032], [0037] disclose computing the number of pieces of data 18 recognized as the positive and negative evaluation for the input data 10 with the truth evaluation having positive and negative evaluations by use of the representative score of the predetermined label to compute a precision for the predetermined label using the computed number of pieces of data.), and 
Morimoto et al., (US 2016/0292197 A1) disclose a threshold value changing device changing a threshold value in a terminal device, a changing unit configured to change the threshold value by use of the precision computed by the computation unit (Morimoto: Paras. [0073]-[0074], [0090] disclose operation unit 107 can change the threshold value in a terminal device by use of the computed precision.).  










Allowable Subject Matter
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claim 1] “… compute the number of pieces of data recognized as the positive evaluation for the input data with the truth evaluation being the positive evaluation and the number of pieces of data recognized as the positive evaluation for the input data with the truth evaluation being the negative evaluation by use of the recognition score of the predetermined label acquired by the recognition score acquisition unit and the threshold value to compute a precision for the predetermined label using the computed number of pieces of data … wherein the computation unit corrects the number of pieces of data recognized as the positive evaluation for the input data with the truth evaluation being the negative evaluation by use of a ratio between the positive evaluation and the negative evaluation of the evaluation data, and the ratio between the positive evaluation and the negative evaluation of the data associated with the terminal device to compute the precision using the corrected number of pieces of data.” These features are not found or suggested in the prior art.

Claims 1-4 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/PEET DHILLON/Primary Examiner, Art Unit 2488
Date: 09/30/2022